Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 1 of 17

Duane Morley Cox, Pro Se
1199 Cliffside Dr.

Logan, Utah 84321

Ph: (801) 755-3578

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FALAFEL EFEFEFAFFEFFFFEEETEEEEEEFEFT TELE AEEEFEF TEEPE E EEE EE HET
+

Committee On Ways And Means + Civil Action No. 1:19-cv-1974

United Stat4es House Of Representatives+

1102 Longworth House Office Building

Washington D.C. 20515

Plaintiff

+
+
+
+ Motion To Intervene and Memorandum
+ Of Law
United States Department Of The +
Treasury et. al. ~
1500 Pennsylvania Avenue, N.W. +
Washington D.C. 20220 +
+

Defendants +
FREE EEEERALEAEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEEE EEE EEE

Defendant-Intervenor Duane Morley Cox
Motion To Intervene

Duane Morley Cox, a private citizen of the United States who voted for
President Trump, moves pursuant to Federal Rule of Civil Procedure 24 to intervene
as a Defendant in this action. Intervention is proper and a “Right” where Mr. Cox
claims an interest relating to the transaction that is the subject of the action, and is
situated such that the disposition of the action may as a practical matter impair
Movant personally/financially, and Movant will not be able to protect his interest
should the Plaintiff prevail [FRCP, Rule 24(a)(2)]., and unless Mr. Cox is permitted

to intervene, this “Right” will be impaired. Alternatively, Movant should be granted

 

Pgl RECEIVED

Mail Room

 

JUL I 1 2019

 

 

 

Angela DD. Caesar, Clerk of Court
U.S, District Court, District of Columbia
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 2 of 17

leave to intervene because: Movant has a common question of fact or law with the
other Defendants [FRCP Rule 24(b)(1)(B).

As discussed here-in and in the accompanying Memorandum of Law, Movant
respectively requests that the Court grant this Motion To Intervene in this matter.

Attached are a proposed Answer in Intervention and a proposed Order.

A rane Pilg Gey Sow New 5 2953

Duane Morley Cox, Pro S& Date
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 3 of 17

MEMORANDUM OF LAW IN SUPPORT OF
MOVANTS MOTION TO INTERVENE

Movant respectfully submits this Memorandum of Law in support of his
Motion To Intervene as a right, or alternatively, by permission, to assert a defense
against the Complaint by the House Committee On Ways And Means (Committee).

Which Defense is that this Court lacks Jurisdiction to hear this case where
President Trump has Absolute Immunity from the burdens inherent from this
lawsuit which will operate to divert his energies from his complex and demanding
Presidential duties, which dangers of intrusion on his authority and functions
outweigh any possible legislative benefit.

“The President’s absolute immunity is a functionally mandated incident of his

unique office, rooted in the constitutional tradition of the separation of powers

and supported by the Nation’s history. Because of the singular importance of
the president’s duties, diversion of his energies by concern with ... lawsuits
would raise unique risks to the effective functioning of government. While the
separation of powers doctrine does not bar every exercise of jurisdiction over
the President, a court, before exercising jurisdiction, must balance the
constitutional weight of the interest to be served against the dangers of
intrusion on the authority and functions of the Executive Branch. ...” Nixon

v. Fitzgerald, 457 U.S. 731

SUMMARY STATEMENT

The U.S. Constitution provides for a separation of powers between the
Legislative, Executive and Judicial Branches of Government. As such the
Presidency is established by the Constitution as are the qualifications for those who
serve as President.

The “Committee”, surely realizes that it cannot compel the President to

provide the requested Federal Income Tax Returns because such a statute would
Pgl
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 4 of 17

arguably be Unconstitutional - in effect creating a new requirement for the Office of
the Presidency, being the requirement for all Presidents or Presidential candidates
to release personal tax returns for the examination by Congress.

To avoid this Constitutional issue, the Plaintiff Committee “seeks to do
indirectly what it cannot do directly”, thus invoking the Doctrine of Colourability by
seeking to obtain the President’s tax returns from the IRS itself, pursuant to
existing statutes - in particular 26 USC $ 6103(f) governing the IRS as regards
taxation of the general population. Plaintiff specifically lays out in detail their prior
successes in relying upon Section 6103(f) to access and review tax information of:

“Individuals, estates, and other taxpayers owing over $100 million in taxes ...

individuals with unpaid tax liabilities ... individuals and businesses

contracting with the Federal Government ... nonprofit organizations whose
applications for tax-exempt status were subject to heightened scrutiny ...
foreign-owned distributors within the U.S. of automobiles, motorcycles, and
electronics equipment ... more than 200 large, tax exempt organizations ...
individuals who made cash payments of more than $10,000 to purchase
automobile and consumer goods ... companies, including banks and
automobile manufacturers, that received funds from the Treasury’s Troubled

Asset Relief Program ... individuals engaging in tax refund fraud ... small

businesses, ... a municipal government ... [Stating] In the Committee’s

experience, Section 6103(f) requests are fulfilled by the IRS as a matter of

course [Citation Omitted]” Complaint, Pgs 13-15

But the result would be the same, because no matter how the Plaintiff
Committee obtains the tax returns of President Trump - the President would surely
be distracted from his Presidential duties in order to defend against the almost
limitless accusations which are sure to result from “investigation” into the tax

returns and business affairs as is contemplated by the Complaint and related

Hearings and press releases by Committee members and the Committee itself.
Pg 2
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 5 of 17

Movant asserts that this holding in Nixon v. Fitzgerald is directly
applicable to this case where the diversion of the President’s attention from the
duties of the Presidency to focus on years and years of Tax Returns and their
complicated business affairs could lead to disastrous consequences which could
severely damage our economy or even cost American lives. A recent example exists.

After the Iranians shot down our unmanned drone operating over
international waters, the President properly met with his advisors and approved a
plan to use military assets to retaliate against Iranian military targets. But on
further reflection, the President changed his mind cancelling the attacks on Iranian
targets.

If the Plaintiff Committee was already in possession of the President’s tax
returns, and was questioning the tax decisions embodied in his returns, his attention
might have been diverted from the Iranian issue, and he might have been distracted
such that he might not have changed his mind on the proper course of action. Which
would have resulted in the planned attack being implemented as planned, with an
estimated loss of Iranian life of 150 or so military/civilian individuals. But then the
Iranians might have escalated matters, and we could today be in a military situation
which affected oil deliveries throughout the world, and resulting military
consequences with their attendant negative impact upon the economies of many
nations, including that of the United States.

And of course, we cannot afford to have the President’s energies and attention

diverted from the nuclear dangers still existent on the Korean Peninsula, or an
Pg 3
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 6 of 17

outbreak of an all out trade war with China which would surely have a negative
effect on our economy.

Movant simply argues that the “Constitutional weight of the interest to be
served” by this Complaint is de-minimis when compared to the “Constitutional
weight of the dangers of intrusion on the authority and functions of the President
and Presidency” which can be expected if the President is required to defend against
Congressional scrutiny of his tax returns which are apparently annually reviewed by

the IRS pursuant to existing statutes passed by Congress.

Argument

1. Movant Should Be Permitted To Intervene As Of Right

Federal Rule of Civil Procedure 24(a)(2) provides that a Court must permit
intervention on a timely application by anyone who “claims an interest relating to
the property or transaction that is the subject of the action” whose interest may be
impaired or impeded by disposition of the action. This Rule is to be “broadly
construed in favor of potential interveners”. See Husted, 588 F. App’s 488,490 (6
Cir. 2014); and Grutter, 188 F.3d 394, 397-398 (6 Cir. 1999); Movant meets each
of these requirements for intervention as a matter of right.

A. Movant’s Motion Is Timely

Factors to be considered include:

“(1) the point to which the suit has progressed; (2) the purpose for which

intervention is sought; (3) the length of time preceeding the application during

which the intervenor knew or should have known of his interest in the case;

(4) the prejudice to the original parties due to the proposed intervener’s failure

to promptly intervene after they knew or reasonably should have known of
Pg 4
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 7 of 17

their interest in the case; and (5) the existence of unusual circumstances
millitation against or in favor of intervention._Jansen, 904 F.2d 336, 340
and, United States v. City of Detroit, 712 F.3d 925, 930-31

First, Movants Motion is timely where the Complaint was filed on 2 July

 

2019, Movant began preparation of his Motion on 3 July 2019, and the resulting
Motion, Answer In Intervention and Draft Order were filed with the Court and
served on the parties on 8 July 2019. Certainly, Movant was and is timely.

Second, the purpose behind Movant’s intervention is to minimize the
possibility that President Trump will become distracted from his Presidential Duties
by having to defend against Congressional attacks pertaining to his tax returns and
make a tragic miscalculation which results in an unnecessary war circumstance
such as a military conflict with Iran, an unanticipated nuclear event on the Korean
Peninsula, an all out trade war with China, any of which could cause National
and/or International financial crises which would undo the impressive financial
benefits which President Trump has brought into the lives of Movant and his wife.

To understand, Movant and his wife are respectively 79 and 76 years old. In
2008, when the market crashed both experienced substantial financial losses, where
his wife having the greatest negative experience where she lost approximately 97%
of her retirement capital, and the banking limitations imposed by the Obama
Administration and Congress reduced her stock dividends from $1.76 per share per
year to $0.04 per share per year. And Movant also suffered similar losses, but at
least he had a pension check for them to live on. Over the next 8 years of the Obama

administration, Movant and his wife kind of withdrew from the economy, conserving
Pg 5
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 8 of 17

by not taking any vacations nor replacing their cars. Over the eight years of the
Obama administration, some recovery on stock value was achieved, and dividends
had increased to 0.48 per share per year - but then Movant and his wife helped elect
President Trump, and the results have been dramatic. Share price increased from
$28 per share to a current price approximating $45 per share and dividends
increased from 0.48 per share per year to $1.20 per share per year. Suddenly,
Movant and his wife had sufficient funds to purchase a new car to replace one with
268,000 miles on it, and finances have improved to the point that needed house
repairs are being done, a vacation is being planned for next year, and consideration
is being given to the replacement of another vehicle. And then there is an
unexpected PLUS - President Trump’s push for energy independence has resulted in
new life in the Utah oil fields where Movant’s wife has some old mineral rights from
her parents and grand parents. And a smaller company using advanced horizontal
drilling techniques has begun drilling new wells. In total, in 2008, Movant’s wife
had only her Social Security check to live on, but today her taxable income is
approximately 4 times her Social Security check.

So Movant and his wife would be adversely impacted by any adverse National
or International event which was triggered by the distraction of the President from
his Duties because of the need to respond to the avalanche of questions and concerns
which Congress will undoubtedly ask if this complaint by Plaintiff's is upheld.

Thus, Movant brings to the attention of the Court the Jurisdictional Test

defined by the U.S. Supreme Court in Nixon v. Fitzgerald because Movant
Pg 6
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 9 of 17

believes that it is dispositive of this whole matter, and helps guarantee that
President Trump will not be distracted from the Duties by this Complaint which
seeks disclosure of Trump’s taxes to the Congress so they can waste his valuable
time and heighten the risk of catastrophic or even less destructive circumstances
occurring which will destabilize our economy and/or that of the whole world.

Third, The length of time between when Movant knew of this complaint and
the initiation of this Motion is one (1) day.

Fourth, there can be no prejudice to either of the parties because there was
no delay in the preparation and filing of Movant’s Motion. Further, Rule 54c of the
Federal Rules of Civil Procedure state that: “a final judgement should grant relief to
which each party is entitled, even if the party has not demanded that relief in its
pleadings.” Thus there can be no prejudice to the Plaintiff even if the Defendants
would have failed to plead this defense. For the U.S. Supreme Court has held that
the: “Court retains an independent constitutional duty to review the factual findings
where constitutional issues are involved.” Whole Woman’s Health v. Hellerstedt,

579 U.S. (2016) {Opinion @ ITI, Next To Last Para.]

 

Fifth, the existence of unusual circumstances millitate in favor of
intervention. This special circumstance is that Movant has filed an Amicus Brief
with the United States Court of Appeals for the District of Columbia Circuit (No. 19-
5142) on similar grounds, which Brief was accepted Per Curium - indicating that

this issue by Movant has merit.

B. Movant Has A Substantial Legal Interest In The Subject Matter
Of This Case Pg 7
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 10 of 17

Movant apologizes to the Court for shifting this part of his argument into the
Firs Person, but it is deemed appropriate.

When Trump ran for the Presidency, he, in my opinion, entered into a legal
contract with the voters, including my wife and I. He offered to make America
Great Again (which financially we needed to happen), if we would do three things.
Donate to his campaign, vote for him and support him. I donated to his campaign
and we both voted for him. And he has not disappointed. His tax cuts revived the
economy in remarkable ways. Increasing our combined 401K value by over $200,000
(100 times his projected $2,000 tax reduction benefit). Our combined annual
corporate dividend income has increased by approximately $8,496 per year (over 4
times the promised $2,000 annual tax benefit). And my wife’s oil royalties have
increased by approximately $6,732 per year ( 3.4+ times the promised $2,000 in tax
relief) with three more wells just going into production.

So the Democrats who say the tax relief went to the companies not the
individual are incorrect. There are Millions and Millions of others who have seen
similar 401K increases, dividend increases and oil royalty increases.

But, now I must do all I can to fulfill my contract with Trump and help him
fight off those who would seek to distract and destroy his Presidency at huge
financial risk to my wife and I and millions of others if Plaintiffs conduct distracts
the President into making a mistake which he narrowly avoided after Iran shot
down our unmanned drone.

Luckily, the Judicial system provides a way for me to participate by offering a
Pg 8
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 11 of 17

defense which is different than that of the other Defendants who argue that the
Plaintiff has no legitimate Legislative purpose for their complaint. And the Judicial
system is generous in its willingness to allow me to participate.
For instance, the 6" Circuit Court of Appeals holds to a “rather expansive
notion of the interest sufficient to invoke intervention of right.” Gunther,
188 F.3d at 398 (citation omitted); Bradley v. Millikenm 828 F.2d 1186,
1192 (6" cir. 1987) (“Interest is to be liberally construed.”); No specific legal
or equitable interest is required, See Gunther, 188 F.3d at 398, and even
“close cases” should be “resolved in favor of recognizing an interest under Rule
24(a),” Mich. State AFL-CIO v. Miller, 103 F.3d 1240, 1247 (6 Cir.
1977). Excerpted From Plaintiff-Intervenor United States, Motion To
Intervene, Case No. 1:14-cv-038, United States District Court, For The
Southern District Of Ohio, Pg 5
Clearly I have a well defined legal interest in avoiding economic losses which
are sure to occur if the President becomes distracted from his Presidential Duties.
He is “My President” because I helped elect him, and he has exceeded my most
optimistic economic hopes. And my interest is substantial where the financial
improvement in the asset value of our 401K’s has returned us to be participants in
the economy of America by having money available for a new car, house
improvements and even a long postponed vacation. And finally, I feel, that I am

legally bound by our “contract” to present a Constitutional Jurisdictional Defense

which so far has not been adopted or promoted by the other Defendants.

Cc. Intervention In This Case Is Necessary To Protect Movant’s
Interest

Again Movant relies upon case law from other jurisdictions.

“a would-be intervenor must show only that impairment of its substantial

legal interest is possible if intervention is denied.” Miller, 103 F.3d at 1247.

“This burden is minimal.” And can be satisfied if a determination in the
Pg9

 
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 12 of 17

action may result in “potential stare decisis effects.” Id.; see also Citizens

for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893,900 (9th Cir.

2011) (“Intervention of right does not require an absolute certainty that a

party’s interest will be impaired”)” Excerpted From Plaintiff-Intervenor

United States, Motion To Intervene, Case No. 1:14-cv-038, United

States District Court, For The Southern District Of Ohio , Pg 6-7

Movant meets this burden where he argues that distraction from Presidential
Duties resulting from the need to defend years and years of financial activities and
tax returns which preceded his election to the Presidency is fertile grounds for
miscalculation which can lead to severe adverse economic reversals in our economy.

In short, the President was not elected to defend his past conduct (which has
surely been adequately reviewed by existing IRS Procedures), he was elected to
“Make America Great Again”, and to effectively deal with enormous National and
International issues.

Further, it is Movants understanding that the other Defendants main defense
is that the complaint must be rejected because it serves no legitimate Legislative
purpose. Similar arguments were rejected by the District Court in Trump v.
Oversight Committee 1:19-cv-01136-APN.

Movant simply observes that the Jurisdictional issue he raises, if successful,
avoids having to contend against the mountain of arguments which Plaintiff
includes in its Complaint, and thus, Movant argues that he is in the best position to
protect his own interest.

D. The Existing Parties Cannot Protect The Interest Of Movant

“The {Movant} carries a minimal burden to show that the existing parties to
this litigation inadequately represent {Movant’s} interests. Jordan v. Mich.
Pg 10
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 13 of 17

Conference of Teamsters Welfare Fund, 207 F.3d 854, 863 (6 Cir)
2000). A potential intervenor “need not prove that the [existing parties’]
representation will in fact be inadequate, but only that it ‘may be’

inadequate.” Id., (citations omitted) (emphasis added); see also Davis v.

Lifetime Capital, inc., 560 App’x 477, 495 (6"" Cir. 2014) (“The proposed
intervenor need show only that there is a potential for inadequate
representation.”) (citation omitted) (emphasis in original)” Excerpted From
Plaintiff-Intervenor United States, Motion To Intervene, Case NO.
1:14-cv-038, United States District Court, For The Southern District
Of Ohio, Pg 7
As stated above, the focus of the other Defendants is on a Defense that has
previously been rejected in Trump v. Oversight Committee, which implies that
the defenses by the other Defendants may be inadequate to protect Movant’s
interests, which satisfies this requirement for acceptance of Movant’s Motion.

II. Alternatively, Movant Should Be Allowed To Intervene By Permission

“The Court may likewise permit intervention by anyone who has “a claim or
defense that shares with the main action a common question of law or fact.”
Fed. R. Civ. P. 24(b)(1)(B)

In this case the basic question is one of law, being whether or not Congress
has the right to demand access to President Trump’s tax returns.

Plaintiff argues “Yes” based upon Section 6103(f) (and other statutes/rules)
because Congress has used this Section to successfully obtain access to tax returns of
individuals and companies other than the President.

Defendants including the IRS & Treasury argues “No” on grounds that the
Plaintiff has no valid legislative purpose.

Movant argues “No” on grounds that if the constitutional test which the U.S.
Supreme Court defined in Nixon v. Fitzgerald was applied, the Court would reach

Pg il
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 14 of 17

the conclusion that it lacked Jurisdiction because the Legislative benefit is de-
minimus as compared to the “dangers of intrusion on the authority and functions of
the Executive Branch” as held in this precedent.

Thus there is a common question of law, and Movant fully complies with this
requirement.

II. Delay or Prejudice

“In exercising its discretion [regarding admittance of Movant, the court must
consider whether the intervention will unduly delay or prejudice the
adjudication of the original parties’ rights.” Fed. R. Civ. Procedure, Fule
24(b)(3)

On this matter where Movant raises a Jurisdictional issue, it must be heard
because Rule54(c) requires that a “final judgement should grant relief to which each
party is entitled, even if the party has not demanded that relief in its pleadings.”

Thus, if Defendants are entitled to rejection of the Complaint on Jurisdictinal
Grounds, it must be given no matter the impact on the opposing party.

Thus, Movant argues that although there may be a delay while the
Jurisdictional Issue is ruled upon by the Court, it would be unjust to proceed without
consideration of this Jurisdictional issue, and would violate Rule 54(c) .

Conclusion

For the foregoing reasons, Movant respectfully requests the Court grant the

Movant’s Motion to Intervene.
Lepzan Klee Lt GMs, 22
Duane Morley Gok, ProSe Date

Pg 12
Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 15 of 17

Certificate Of Service

I, Duane Morley Cox, do hereby swear that on #_ July 2019, that I provided

a true and correct copy of the attached Motion To Intervene to the below listed

parties by first class mail, postage prepaid.

Clerks Office (Original)

U.S. District Court

District of Columbia

Room 1225

333 Constitution Avenue N.W.
Washington D.C, 20001

Office Of General Counsel

U.S. House of Representatives

291 Cannon House Office Building
Washington D.C. 20515

United States Department Of The Treasury
1500 Pennsylvania Avenue, N.W.
Washington D.C. 20224

Internal Revenue Service
1111 Constitution Avenue, N.W.
Washington D.C. 20224

Steven T. Mnuchin

In his Official Capacity As

Secretary Of The U.S. Dept. Of the Treasury
1500 Pennsylvania Avenue, N.W.
Washington D.C. 20220

Charles P. Rettig

In His Official Capacity As
Commissioner Of The Internal Revenue
1111 Constitution Avenue N.W.
Washington D.C. 20220

Batons Jbl s (BC

Duane Morley CoxPro Se

& Sh, 24/9
ate
98-66162lHSocey

lle laa

 

SS lls

IZEPS LQ ‘unsoT
Ale apis G66 IT
xo) auupar pup ay OW

    
a Ad ae ee ~

Case 1:19-cv-01974-TNM Document 10 Filed 07/11/19 Page 17 of 17

 
